DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on December 22, 2021 has been entered and made of record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “1” shown in Figure 6; and
Reference Numeral “60” shown in Figures 6 and 9.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a medical imaging device or a PACS, a user terminal and a processing unit, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 14 calls for a system for analyzing sets of medical images, the system comprising the method of claim 1.  However, the method of claim 1 receives one or more medical images, uses one or more trained machine learning models, generates output data, receives input data from a first user, and determines a degree of similarity among other features.  The system of claim 14, as claimed, does not provide for any structural element(s) which carry out such features.  The recitation of a system comprising the method of a claim, fails to comply with the requirements of 35 USC § 112(a).  Thus, rejected for these reasons.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. (U.S. Pub. No. 2019/0189263) in view of Ishikawa et al. (U.S. Pub. No. 2010/0256991).
As to claims 1, 14, as best understood, and 16, Stoval, III et al. teaches a computer-aided method of analysing medical images (i.e., “a method of automatically analyzing an image study of a patient generated as part of a medical imaging procedure”, Paragraph [0014])/a system for analysing sets of medical images (i.e., “system 100”, Paragraph [0038]), the system comprising the method/a non-transitory computer readable medium (i.e., Paragraph [0026]) comprising instructions which, when the program is executed by a computer, causes the computer to carry out the method comprising the steps of: 
receiving one or more medical images (i.e., “the method 200 includes submitting, with the server 102, at least a portion of an image study of a patient generated as part of a medical imaging procedure to the cognitive system 114 (at block 202)”, Paragraph [0054]);
using one or more trained machine learning models (i.e., Paragraph [0041]; and “the server 102 (via the cognitive system 114) applies one or more algorithms developed using computer vision and machine learning (AI) techniques based on deep learning methodology to classify image studies”, Paragraph [0046]) to independently analyse said one or more medical images to determine one or more characteristics (i.e., “The server 102 may then submit at least a portion of the image study to cognitive system 114 (as in block 202) and receive a second BI-RADS classification back from the cognitive system 114 (as in block 204)”, Paragraph [0057]);
generating output data based on the determined one or more characteristics (i.e., “once properly trained, the cognitive system 114 can evaluate medical images (including image studies) and automatically categorize patient cases into an appropriate risk stratification or severity score rating, such as a BI-RADS classification”, Paragraph [0047]; and “receive a second BI-RADS classification back from the cognitive system 114 (as in block 204)”, Paragraph [0057]);
receiving input data from a first user relating to manually determined characteristics of the one or more medical images (i.e., “when classifying mammogram images, a radiologist typically classifies an imaging study into one of seven BI-RADS classifications: “0” requires follow-up, “1” is normal, “2” is normal with findings (lesions or cysts), “3” is unknown, “4” and “5” are high risk, and “6” is known cancer”, Paragraph [0046]; and “the image study may be provided a first BI-RADS classification manually by a radiologist”, Paragraph [0057]);
determining a degree of similarity of the determined one or more characteristics and the manually determined characteristics (See for example, “The server 102 then compares the first BI-RADS classification to the second BI-RADS classification to determine if the classifications differ”, Paragraph [0057]; and also, “The server 102 (at 710) then determines whether there is a discrepancy between the first report 706 and the second report 708”, Paragraph [0074]); and
producing an output to trigger a further analysis (i.e., double check by a different radiologist when discrepancy exists, see Paragraphs [0057] and [0074]) of the one or more medical images, wherein the method requires an independent further analysis to be performed by a second user (i.e., “if there is a discrepancy, the medical image 700 is routed to an adjudicating radiologist 712 (different from the radiologist 702), who generates a third repot 714 that may be submitted for the medical image”, Paragraph [0074]).
However, while Stoval, III et al. disclose the discrepancy detection between a radiologist diagnosis and a CAD diagnosis (i.e., Paragraph [0074]), Stoval, III et al. does not explicitly disclose wherein if the degree of similarity is below a predetermined threshold.
Within the same field of endeavor, Ishikawa et al. teaches a thresholding operation (i.e., Paragraph [0095]) in order to detect differences between a manual diagnosis (i.e., Paragraphs [0069]-[0072]) and a CAD diagnosis (i.e., Paragraphs [0073]-[0080]).  Thus, similar to the claimed invention, when differences exists, the similarity is low or non-existent.
Stoval, III et al. and Ishikawa et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Stoval, III et al. by incorporating the determination of a degree of similarity below a predetermined threshold to produce the output to trigger the further analysis.
The suggestion/motivation for doing so would have been to improve the efficiency of interpreting operation by a doctor by providing display suitable for a comparison result of a CAD diagnosis and a doctor diagnosis.
Therefore, it would have been obvious to combine Ishikawa et al. with Stoval, III et al. to obtain the invention as specified in claims 1, 14 and 16.

As to claim 4, Stoval, III et al. teaches wherein the one or more medical images-comprises one or more mammographic or X-ray scans (i.e., “mammogram images”, Paragraph [0046]; and Paragraph [0056]).

As to claim 6, Stoval, III et al. teaches wherein the one or more trained machine learning models comprise a model selected from a non-linear hierarchical algorithm; a neural network; a convolutional neural network a recurrent neural network; long short-term memory network; multi-dimensional convolutional network; a memory network; fully convolutional network and a gated recurrent network (i.e., “artificial neural networks”, Paragraph [0041]).

As to claim 12, Stoval, III et al. teaches wherein the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises identifying and distinguishing between a malignant lesion and/or a benign lesion and/or typical lesion (i.e., “the server 102 (via the cognitive system 114) applies one or more algorithms developed using computer vision and machine learning (AI) techniques based on deep learning methodology to classify image studies. For example, in some embodiments, the server 102 (via or independent of the cognitive system 114) is configured to 1) detect normal and abnormal findings in imaging studies and 2) classify the patient category based on the findings. In some embodiments, the server 102 is also configured to (via or independent of the cognitive system 114) 3) compare the suspicious area to prior studies to assess change over time and 4) fuse BI-RADS estimations from multiple imaging modalities (x-ray, ultrasound, tomography, MRI, and the like) and other patient information to determine a severity of the image study (low, medium, high), which may be used a second level of classification for the image studies”, Paragraph [0046]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. in view of Ishikawa et al. as applied to claim 1 above, and further in view of Cascio et al. (U.S. Pub. No. 2009/0274349).  The teachings of Stoval, III et al. and Ishikawa et al. have been discussed above.
As to claim 2, Stoval, III et al. and Ishikawa et al. do not explicitly disclose wherein the independent further analysis comprises further analysis by a computer-aided diagnosis system.
Cascio et al. teaches an independent further analysis that comprises further analysis by a computer-aided diagnosis system (i.e., “The invention can be used in the context of a CAD that operates as second reader in the normal clinical routine and in the mammographic screening”, Paragraph [0041]).
Stoval, III et al., Ishikawa et al. and Cascio et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Stoval, III et al. and Ishikawa et al. by incorporating the independent further analysis comprises further analysis by a computer-aided diagnosis system.
The suggestion/motivation for doing so would have been to have a tool for the early diagnosis of mass lesions.
Therefore, it would have been obvious to combine Cascio et al. with Stoval, III et al. and Ishikawa et al. to obtain the invention as specified in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. in view of Ishikawa et al. as applied to claim 1 above, and further in view of Rogers et al. (U.S. Pat. No. 5,999,639).  The teachings of Stoval, III et al. and Ishikawa et al. have been discussed above.
As to claim 3, Stoval, III et al. and Ishikawa et al. do not explicitly disclose wherein the independent further analysis comprises any or any combination of: a computerised tomography (CT) scan; an ultrasound scan; a magnetic resonance imaging (MRI) scan; a tomosynthesis scan; and/or a biopsy.
Rogers et al. teaches an independent further analysis that comprises any or any combination of: a computerised tomography (CT) scan; an ultrasound scan; a magnetic resonance imaging (MRI) scan; a tomosynthesis scan; and/or a biopsy (See for example, “The radiologist then creates in a step 80 a set of workup regions 90 denoted as S4 which is the union of sets S1 and S3. The workup regions 90 are then recommended for further examination such as taking additional mammograms with greater resolution, examining the areas of the breast tissue corresponding to the workup regions by means of ultrasound, or performing biopsies of the breast tissue”, Col. 17 lines 43-62).
Stoval, III et al., Ishikawa et al. and Rogers et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Stoval, III et al. and Ishikawa et al. by incorporating the independent further analysis comprises any or any combination of: a computerised tomography (CT) scan; an ultrasound scan; a magnetic resonance imaging (MRI) scan; a tomosynthesis scan; and/or a biopsy.
The suggestion/motivation for doing so would have been optimize the overall sensitivity of detecting true positive regions.
Therefore, it would have been obvious to combine Rogers et al. with Stoval, III et al. and Ishikawa et al. to obtain the invention as specified in claim 3.

Claims 7, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. in view of Ishikawa et al. as applied to claim 1 above, and further in view of Reicher et al. (U.S. Pub. No. 2016/0364528).  The teachings of Stoval, III et al. and Ishikawa et al. have been discussed above.
As to claim 7, Stoval, III et al. and do not explicitly disclose wherein the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises segmenting one or more anatomical regions.
Reicher et al. teaches a step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics (See for example, “after the learning engine 110 receives the training information (at block 202), the learning engine 110 performs machine learning to develop a model using the received training information (at block 204)”, Paragraph [0061]; “When the learning engine 110 develops one or more models (i.e., when the learning engine 110 is considered trained), the models may be used to automatically analyze images”, Paragraph [0068]; and “automatically processing, with the learning engine 110, the received image using the model to generate a diagnosis (i.e., a result) for the image (at block 508)”, Paragraph [0071]) that comprises segmenting one or more anatomical regions (i.e., “the learning engine 110 learns to identify anatomical structures within an image”, Paragraph [0083]).
Stoval, III et al., Ishikawa et al. and Reicher et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Stoval, III et al. and Ishikawa et al. by incorporating the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises segmenting one or more anatomical regions.
The suggestion/motivation for doing so would have been to automatically identify anatomical structures in an image when a diagnosing physician is not available.
Therefore, it would have been obvious to combine Reicher et al. with Stoval, III et al. and Ishikawa et al. to obtain the invention as specified in claim 7.

As to claim 8, Stoval, III et al. and do not explicitly disclose wherein the output data further comprises overlay data indicating a segmentation outline and/or a probability masks showing one or more locations of one or more segmented regions.
Reicher et al. teaches output data that further comprises overlay data (i.e., “graphical marker 300”, Paragraph [0049]) indicating a segmentation outline and/or a probability masks showing one or more locations of one or more segmented regions (See for example, Paragraphs [0049] and [0051]).
Therefore, in view of Reicher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Stoval, III et al. and Ishikawa et al. by incorporating the output data further comprises overlay data indicating a segmentation outline and/or a probability masks showing one or more locations of one or more segmented regions, in order to graphically display an area of an image with the associated diagnosis information.

As to claim 9, Stoval, III et al. and do not explicitly disclose wherein the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises identifying tissue type and/or density category and/or identifying architectural distortion.
Reicher et al. teaches a step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics that comprises identifying tissue type and/or density category and/or identifying architectural distortion (i.e., “each graphical marker 300 may be associated with diagnostic information. In some embodiments, the diagnostic information is a classification or a delineation and classification over a spectrum (e.g., from benign to cancerous) that optionally includes an associated probability. For example, the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof”, Paragraph [0051]).
Therefore, in view of Reicher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Stoval, III et al. and Ishikawa et al. by incorporating the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises identifying tissue type and/or density category and/or identifying architectural distortion, in order to describe image findings based on a particular lexicon.

As to claim 11, Stoval, III et al. and do not explicitly disclose wherein the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises automatically identifying one or more anomalous regions in the medical image.
Reicher et al. teaches a step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics that comprises automatically identifying one or more anomalous regions in the medical image (i.e., “The diagnosis may take many different forms, including for example, an indication of particular abnormality or anomaly (or the lack thereof) (e.g., cancer, fracture, blockage, bleeding, and the like), an indication of a disease, condition, or syndrome, a measurement or morphological characteristic, an indication of an anatomical structure, or a combination thereof”, Paragraph [0075]).
Therefore, in view of Reicher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Stoval, III et al. and Ishikawa et al. by incorporating the step of using one or more trained machine learning models to independently analyse said one or more medical images to determine one or more characteristics comprises automatically identifying one or more anomalous regions in the medical image, in order to receive an immediate diagnosis regarding whether a lesions is malignant or not.

As to claim 13, Stoval, III et al. and Ishikawa et al. do not explicitly disclose wherein the output data further comprises overlay data indicating a probability mask for the one or more lesions.
Reicher et al. teaches the output data further comprises overlay data indicating a probability mask for the one or more lesions (i.e., “the learning engine 110 identifies an area of each image included in the training information and the associated diagnostic information based on the graphical reporting. For example, the graphical reporting may be represented as a data structure that includes coordinates of the graphical marker 300 and the associated diagnostic information (e.g., a categorization, a measurement, a probability, a risk factor, and the like)”, Paragraph [0061]).
Therefore, in view of Reicher et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Stoval, III et al. and Ishikawa et al. by incorporating the output data further comprises overlay data indicating a probability mask for the one or more lesions, in order to graphically display an area of an image with the associated diagnosis information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. in view of Ishikawa et al. and Reicher et al. as applied to claim 9 above, and further in view of Ironstone (U.S. Pub. No. 2013/0218045).  The teachings of Stoval, III et al., Ishikawa et al. and Reicher et al. have been discussed above.
As to claim 10, Stoval, III et al., Ishikawa et al., and Reicher et al. do not explicitly disclose wherein the further analysis comprises one or more additional medical tests dependent upon the density category determined based on the one or more medical images.
Ironstone teaches a further analysis that comprises one or more additional medical tests (i.e., “it is useful to measure tissue composition because tissue composition may have predictive power with regard to a person's risk of developing a disease and may help determine whether the person needs additional screening tests”, Paragraph [0055]; and “tissue composition may have predictive power with regard to a person's risk of developing a disease and may help determine whether the person needs additional screening tests”, Paragraph [0121]) dependent upon the density category determined based on the one or more medical images (i.e., “a conversion between measured impedance and BiRADS breast density categories I-IV by having readers assess the density of the mammogram of a patient who has also had their breast density measured. FIG. 10 shows a typical relationship that may be derived between average measured impedance and BiRADS breast density”, Paragraph [0085]).
Stoval, III et al., Ishikawa et al, Reicher et al. and Ironstone are combinable because they are from the field of medical image diagnosis based on image categorization.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Stoval, III et al., Ishikawa et al. and Reicher et al. by incorporating the further analysis that comprises one or more additional medical tests dependent upon the density category determined based on the one or more medical images.
The suggestion/motivation for doing so would have been to take into account the disease risk when diagnosing an image for breast cancer.
Therefore, it would have been obvious to combine Ironstone with Stoval, III et al., Ishikawa et al. and Reicher et al. to obtain the invention as specified in claim 10.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stoval, III et al. in view of Ishikawa et al. as applied to claim 14 above, and further in view of Walker et al. (U.S. Pat. No. 7,490,085).  The teachings of Stoval, III et al. and Ishikawa et al. have been discussed above.
As to claim 15, Stoval, III et al. teaches a picture archiving communication system, PACS (i.e., “the worklist system 116 includes a PACS”, Paragraph [0044]);
a user terminal operable to input diagnosis metadata for each set of medical images (i.e., “receiving, with an electronic processor, a first BI-RADS classification for the image study, the first BI-RADS classification manually provided by a radiologist”, Paragraph [0011]; and “the server 102 may also communicate with one or more user devices (terminals, tablet computers, laptop computers, desktop computers, smart wearables, smart televisions, and the like) that include similar components as the server 102”, Paragraph [0040];
a processing unit operable to analyse one or more of each set of medical images on the PACS (i.e., “processor 104”, Paragraph [0038]; and Paragraph [0057]); and
an output viewer operable to display a requirement for or trigger a further analysis of the set of medical images (i.e., “PACS viewer”, Paragraph [0074]).
However, Stoval, III et al. and Ishikawa et al. do not explicitly disclose a medical imaging device.
Walker et al. teaches a medical imaging device (i.e., “acquisition module 76”, Col. 12 lines 22-42).
Stoval, III et al., Ishikawa et al. and Walker et al. are combinable because they are from the field of digital image processing for medical image diagnosis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Stoval, III et al. and Ishikawa et al. by incorporating the medical imaging device.
The suggestion/motivation for doing so would have been to acquire raw patient data through automated, semi-automated, or manual techniques.
Therefore, it would have been obvious to combine Walker et al. with Stoval, III et al. and Ishikawa et al. to obtain the invention as specified in claim 15.

Response to Arguments
Drawings
With respect to the drawings, Applicant has amended the specification in order to include missing reference characters.  In addition, Applicant respectfully submits that Figures 6-10 are amended with clarifying markings (Remarks dated December 22, 2021, page 10).  However, no drawings amendment has been submitted.  Therefore, the objections are maintained as stated above.

Claim Rejections - 35 USC § 101
With respect to claim 16, Applicant has amended the claim in order to recite statutory subject matter.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claim 14, Applicant has amended the claim in order to recite “A system for analysing sets of medical images, the system comprising the method of claim 1”.  However, upon further consideration, the system, as claimed, does not recite any structural elements.  Therefore, claim 14 remains rejected as stated above.

With respect to claims 5-7 and 9-13, Applicant has amended the claims in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejections have been withdrawn.

With respect to claim 5, Applicant has cancelled the claim.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-16, Applicant’s arguments (Remarks dated December 22, 2021, pages 11-13) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (Refer to Claim Rejections - 35 USC § 103 Section above).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

1/14/2022